NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1955-18T2

BURROUGH'S MILL
APARTMENTS,

          Plaintiff-Respondent,

v.

RYAN ARMSTRONG,

     Defendant-Appellant.
________________________

                    Submitted October 28, 2019 – Decided May 21, 2020

                    Before Judges Moynihan and Mitterhoff.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Camden County, Docket No. LT-008859-18.

                    Ryan Armstrong, appellant pro se.

                    Dale W. Keith, LLC, attorneys for respondent (Dale W.
                    Keith, on the brief).

PER CURIAM

          Defendant Ryan Armstrong appeals from the trial judge's November 15,

2018 decision indicating that the judge would issue a judgment of possession to
plaintiff Burrough's Mill Apartments unless defendant paid all outstanding rent

and related charges. He also appeals the judge's December 6, 2018 decision

denying his motion for reconsideration. We affirm, substantially for the reasons

stated in the trial judge's oral opinions. We add only the following comments.

        Defendant, as a tenant in plaintiff's apartment complex, entered into two

lease agreements. The first lease was for a period of one year ending on May 3,

2018 at a rate of $1390 a month. In April 2018, defendant executed a second

lease for a term of four months ending on September 3, 2018 at a monthly rate

of $1810. The second lease provided: "This [l]ease [c]ontract will automatically

renew month-to-month unless: (1) We give you written notice(s) of termination

that may include a rent increase or other reasonable contract changes . . . or (2)

you give us [sixty] days['] notice of your intent to terminate the lease and move

out."

        Before the second lease expired, plaintiff offered defendant the option to

renew the lease for a one-year term at the $1810 monthly rate. Defendant

declined the offer and did not sign a new lease. Therefore, under the terms of

the second lease, defendant's tenancy converted to a month-to month on the same

terms as the four-month lease.




                                                                          A-1955-18T2
                                         2
      Believing it unfair to continue paying the $1810 monthly rate, defendant

unilaterally chose to make reduced monthly payments of $1390. Plaintiff then

brought this action under N.J.S.A. 2A:18-61.1(a), seeking to evict defendant for

unpaid rent. After a trial, the judge entered an order and oral decision directing

that defendant pay plaintiff unpaid rent, together with costs and fees, and that if

he failed to pay this amount, a judgment of possession would be entered against

him. Defendant vacated the apartment and moved to reconsider this decision.1

The trial judge denied defendant's motion. This appeal followed.

      On appeal, defendant raises the following arguments:

              I.   THE TRIAL COURT ERRED WHEN
                   CONSIDERING AN UNCONSCIONABLE
                   RENT INCREASE BY PUTTING THE
                   BURDEN OF PROOF ON THE TENANT.

             II.   THE TRIAL COURT ERRED WHEN
                   CONSIDERING . . . DEFENDANT A HOLD
                   OVER TENANT BY IGNORING . . .
                   DEFENDANT'S       RIGHT    AGAINST
                   UNCONSCIONABLE RENT INCREASE.

            III.   THE  TRIAL    JUDGE   WAS    PAST
                   MANDATORY RETIREMENT AGE AND
                   UNFAMILIAR WITH LAW AND CASE LAW.


1
   On November 19, 2018, defendant filed a notice of motion to vacate
default/default judgment. We infer that because there was no default, the trial
judge decided to construe this motion as one for reconsideration of his
November 15 decision.
                                                                           A-1955-18T2
                                        3
      We conclude defendant's arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2). We affirm substantially for the

reasons set forth by the judge in his well-reasoned decision.       We add the

following brief remarks.

      In an appeal from a bench trial, "[t]he scope of [our] review of a trial

court's fact-finding function is limited." Seidman v. Clifton Sav. Bank, S.L.A.,

205 N.J. 150, 169 (2011) (quoting Cesare v. Cesare, 154 N.J. 394, 411 (1998)).

We review final determinations made by the trial court "premised on the

testimony of witnesses and written evidence at a bench trial, in accordance with

a deferential standard[.]" D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013).

The factual findings and legal conclusions of the trial judge are not disturbed

"unless we are convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice." In re Trust Created by Agreement Dated Dec.

20, 1961, 194 N.J. 276, 284 (2008) (quoting Rova Farms Resort, Inc. v. Inv'rs

Ins. Co., 65 N.J. 474, 484 (1974)). We owe no deference to a trial court's

interpretation of the law and the legal consequences that flow from established

facts. Maldonado, 216 N.J. at 182-83 (citing Manalapan Realty L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).


                                                                         A-1955-18T2
                                       4
      Pursuant to N.J.S.A. 2A:18-61.1(a),

             "[n]o lessee or tenant . . . may be removed by the
             Superior Court from any . . . tenement leased for
             residential purposes . . . except upon establishment of
             one of the following grounds as good cause: a. The
             person fails to pay rent due and owing under the lease
             whether the same be oral or written[.]"

In contrast, N.J.S.A. 2A:18-61.1(f) establishes that a tenant may be removed if

the tenant "has failed to pay rent after a valid notice to quit and notice of increase

of said rent, provided the increase in rent is not unconscionable and complies

with any and all other laws or municipal ordinances governing rent increases."

      A "holdover tenant" is generally defined as "[s]omeone who remains in

possession of real property after a previous tenancy . . . expires[.]" Holdover

Tenant, Black's Law Dictionary (11th ed. 2019); see also Newark Park Plaza

Assocs., Ltd. v. City of Newark, 227 N.J. Super. 496, 499 (Law Div. 1987) ("It

is well-settled law in New Jersey that when a tenant continues to occupy a

premises after the termination of a lease, his status becomes that of a month-to-

month holdover tenant.").      The rights and duties of a holdover tenant are

governed by the terms of the expired lease, absent a contrary agreement.

Newark Park Plaza, 227 N.J. Super. at 499.

      It is simply indisputable that under the plain terms of the May 2018 lease

agreement, and consistent with well-established case law, defendant was a

                                                                              A-1955-18T2
                                          5
holdover tenant subject to the terms of the last effective lease. See generally

Whalen v. Schoor, DePalma & Canger Grp., Inc., 305 N.J. Super. 501, 505-09

(App. Div. 1997) (explaining that under freedom of contract, agreements should

be enforced unless contrary to public policy); see Newark Park Plaza, 227 N.J.

Super. at 499.    In that regard, the lease's exceptions to a month-to-month

holdover renewal are not present in this case because the landlord never

terminated the lease and defendant never provided notice of an intent to

terminate the lease and move out.       We also conclude that the judge was

unquestionably correct in finding that the provisions of N.J.S.A. 2A:18-61.1(f),

prohibiting unconscionable increases in rent "after a valid notice to quit," simply

do not apply because there was no notice to quit and there was no increase in

rent after defendant voluntarily entered into a lease agreement at the monthly

rate of $1810.

      For the same reasons, we find that the trial judge did not abuse his

discretion in denying defendant's motion for reconsideration. See Guido v.

Duane Morris LLP, 202 N.J. 79, 87 (2010).

                   Reconsideration should be utilized only for
                   those cases which fall into that narrow
                   corridor in which either 1) the [c]ourt has
                   expressed its decision based upon a
                   palpably incorrect or irrational basis, or 2)
                   it is obvious that the [c]ourt either did not

                                                                           A-1955-18T2
                                        6
                   consider, or failed to appreciate the
                   significance of probative, competent
                   evidence . . . .

                   [Cummings v. Bahr, 295 N.J. Super. 374,
                   384 (App. Div. 1996) (third alteration in
                   original) (quoting D'Atria v. D'Atria, 242
                   N.J. Super. 392, 401 (Ch. Div. 1990)).]

In this case, on his motion for reconsideration defendant simply continued to

press his unfounded claims of unconscionability, which the judge correctly held

do not apply to the facts of this case.

      To the extent that we have not addressed defendant's remaining

arguments, we conclude that they also lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-1955-18T2
                                          7